COURT OF APPEALS
                                      EIGHTH DISTRICT OF TEXAS
                                           EL PASO, TEXAS


                                                           §
    BRANNON REIGER,                                                           No. 08-20-00107-CR
                                                           §
                      Appellant,                                                 Appeal from the
                                                           §
    v.                                                                          35th District Court
                                                           §
    THE STATE OF TEXAS,                                                     of Brown County, Texas
                                                           §
                      Appellee.                                                  (TC# CR26265)
                                                           §



                                     MEMORANDUM OPINION1

         Appellant, Brannon Reiger, appeals his convictions on three counts of sexual assault of a

child, a second-degree felony. Counsel for Appellant filed an Anders brief. We affirm.

                                           FACTUAL SUMMARY

         The grand jury indicted Appellant on three counts of sexual assault of a child, a second-

degree felony. Appellant waived his right to a jury trial. Appellant entered an open plea of guilty

before the trial judge to all three counts. The trial court proceeded in a unified trial. Based on his

guilty plea, the trial court found Appellant guilty on all three counts of sexual assault of a child, as


1
  This case was transferred from the Eleventh Court of Appeals of Texas, our sister court in Eastland. We decide it
in accordance with the precedent of that court. TEX. R. APP. P. 41.3.
alleged in the indictments, and sentenced Appellant to eight years’ imprisonment in the

Institutional Division of the Texas Department of Criminal Justice with no fine imposed.

                                     FRIVOLOUS APPEAL

        Appellant’s court-appointed counsel has filed a brief in which he has concluded that the

appeal is wholly frivolous and without merit. The brief meets the requirements of Anders v.

California, 386 U.S. 738 (1967), by presenting a professional evaluation of the record

demonstrating why, in effect, there are no arguable grounds to be advanced. See In re Schulman,

252 S.W.3d 403, 406 n.9 (Tex. Crim. App. 2008) (“In Texas, an Anders brief need not specifically

advance ‘arguable’ points of error if counsel finds none, but it must provide record references to

the facts and procedural history and set out pertinent legal authorities.”); High v. State, 573 S.W.2d

807 (Tex. Crim. App. [Panel Op.] 1978). Counsel has notified the Court in writing that he has

delivered a copy of counsel’s brief and the motion to withdraw to Appellant, and he has advised

Appellant of his right to review the record, file a pro se brief, and to seek discretionary review.

Kelly v. State, 436 S.W.3d 313, 318-20 (Tex. Crim. App. 2014) (setting forth duties of counsel).

Counsel also provided Appellant with a motion for pro se access to the appellate record. Appellant

has not filed a pro se brief.

        After carefully reviewing the record and counsel’s brief, we conclude that the appeal is

wholly frivolous and without merit. Further, we find nothing in the record that might arguably

support the appeal.

                                          CONCLUSION

        We affirm the trial court’s judgment.


                                                GINA M. PALAFOX, Justice
May 25, 2021



                                                  2
Before Rodriguez, C.J., Palafox, and Alley, JJ.

(Do Not Publish)




                                                  3